DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12, the claim omits essential elements. Without the trigger and the compression springs, there is no invention as claimed in claim 12. These are not optional elements. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 8,740,147 to Defrance et al (Defrance) in view of US Pat No 4,307,905 to Poe et al (Poe).

    PNG
    media_image1.png
    1158
    2124
    media_image1.png
    Greyscale

Defrance discloses a latch (30) that comprises a housing (31). The housing defines 1st and 2nd ends, and 1st and 2nd side members, each having an elongated slot. The housing further defines a base portion, with coves, and a mounting portion. The portions defines 1st and 2nd slots (at each side of the roller 37).
The latch further comprises a bolt (34) defining a curvilinear portion and a linear portion; and a pair of compression springs (42, 42’).
Defrance fails to disclose that the latch comprises a pin/roller moveable along the elongated slots and configured to engage the bolt. Defrance discloses a one-piece roller (37).

    PNG
    media_image2.png
    921
    1782
    media_image2.png
    Greyscale

Poe teaches that it is well known in the art to provide a pin (21) and a roller (23) as two separate elements connected together.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the roller described by Defrance as two separate elements connected together, as taught by Poe, in order to provide a smooth movement of the device. 
Applicant is reminded that separate elements fastened together, in place of a one-piece construction, is a design consideration within the skill of the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058.  The examiner can normally be reached on M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Carlos Lugo/
Primary Examiner
Art Unit 3675



January 21, 2021